DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amayeh et al. (US 2018/0088340, hereinafter, “Amayeh”) in view of Tantos et al. (US 2014/0184475, hereinafter “Tantos”).
With respect to Claim 1, Amayeh teaches a display based mixed-reality device for a viewer to view an adjustable holographic image of an object, comprising, in combination:
a first computer having a display (Amayeh: Fig. 2, display 220), a first camera (Amayeh: Para. [0032]), and a processor having a data set used for displaying the adjustable image on the display (Amayeh: Para. [0035]); and
a tracker of the viewer which tracks a position of the viewer to create position data corresponding to a face of the user (Amayeh: Paras. [0078] and [0132]), wherein the position data is compared to reference data from a facial database to obtain the viewer position (Amayeh: Para. [0107]).
Amayeh discloses a wearable device system, however, fails to expressly disclose wherein the adjustable image of the object is continuously adjusted in response to a change in the viewer position.
Tantos discloses:
the adjustable image of the object is continuously adjusted in response to a change in the viewer position (Tantos: Para. [0030], adjust image data in real time in response to change in the user's point of focus in a display field of view of the display and change in the image data based on executing applications).
Therefore, it would be obvious to one of ordinary skill in the art to modify the MR device, as taught by Amayeh, to incorporate displaying image contents at varying degrees of quality in relation to the distance from the user’s detected point of view, as taught by Tantos, in order to improve display update time by decreasing the computational expense required for image processing (Tantos: Para. [0002]).

With respect to Claim 5, the combination of Amayeh as modified by Tantos the display based mixed-reality device of claim 1 wherein the adjustable image is a holographic image comprising one of an anaglyphs based on a 2D display, a passive 3D display, an active 3D display, a parallax barrier 3D display, a lenticular lens 3D display, and a light field display (Amayeh: Para. [0047]).

With respect to Claim 6, the combination of Amayeh as modified by Tantos the display based mixed-reality device of claim 1 wherein a single camera is used to calculate adjustment of the adjustable image (Amayeh: Para. [0055]), and the adjustable image is movable separate from the adjustment of the adjustable image made in response to change of the viewer position (Tantos: Para. [0093]; Fig. 4B).

With respect to Claim 8, the combination of Amayeh as modified by Tantos teaches the display based mixed-reality device of claim 1 wherein the tracker tracks eyes of the viewer (Amayeh: Para. [0085]).

With respect to Claim 9, the combination of Amayeh as modified by Tantos teaches the display based mixed-reality device of claim 1 further comprising:
an image creator comprising a basic image of the object; and a 3D reconstructor which uses the basic image to create 3D model data, the 3D model data is sent to the first computer, and the object is a 3D image created on the display using the 3D model data (Amayeh: Fig. 6B, 680).

With respect to Claim 10, the combination of Amayeh as modified by Tantos teaches the display based mixed-reality device of claim 9 wherein the 3D reconstructor creates the 3D model data by one of comparing the basic image to a standard model of the object to create 3D model data, such that the 3D model data comprises data interpolated from the standard model, and extrapolates the 3D model data from the basic image (Amayeh: Para. [0195]).

With respect to Claim 11, the combination of Amayeh as modified by Tantos teaches the display based mixed-reality device of claim 10 wherein the 3D image is continuously updated on the display in response to movement of the object (Tantos: Fig. 4B; Para. [0030], adjust image data in real time in response to change in the user's point of focus in a display field of view of the display and change in the image data based on executing applications).

With respect to Claim 12, the combination of Amayeh as modified by Tantos teaches the display based mixed-reality device of claim 11 wherein the object is a human head, and the standard model is data corresponding to a standard human head (Amayeh: Para. [0096]).

With respect to Claim 13, the combination of Amayeh as modified by Tantos teaches the display based mixed-reality device of claim 12 wherein the basic image of the head is captured on a second camera on a second computer operatively connected to the first computer (Amayeh: Para. [0180]).

With respect to Claim 14, the combination of Amayeh as modified by Tantos teaches the display based mixed-reality device of claim 9 wherein the 3D model data is storable on the processor for use on the display at a later time (Amayeh: Para. [0120]).

With respect to Claim 2, the combination of Amayeh as modified by Tantos teaches the display based mixed-reality device of claim 1 further comprising a noise reducer adapted to reduce random variation of at least one of brightness and color information in the adjustable image (Tantos: Para. [0066] – [0070]).

With respect to Claim 3, the combination of Amayeh as modified by Tantos teaches the display based mixed-reality device of claim 2 wherein the noise reducer determines whether the viewer is one of moving and static (Tantos: Para. [0112]).

With respect to Claim 4, the combination of Amayeh as modified by Tantos teaches the display based mixed-reality device of claim 2 wherein a sampled viewer position is the viewer position sampled at a number of times per second, and the noise reducer reduces noise by creating interpolated viewer positions between one or more of the sampled viewer positions thereby increasing a total number of viewer positions used for adjustment of the adjustable image (Tantos: Para. [0066] – [0070]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amayeh in view of Tantos, as applied to claims 1-6 and 8-14 above, and further in view of Du et al. (US 10,504,274).
With respect to Claim 7, the combination of Amayeh as modified by Tantos teaches the display based mixed-reality device of claim 1.
Amayeh and Tantos fail to expressly disclose further comprising an anti-ghoster for reducing a ghosting effect on the adjustable image comprising using the viewer position to calculate an estimated ghosting pattern, comparing the estimated ghosting pattern with a model ghosting pattern to generate an anti-ghosting pattern, and applying the anti-ghosting pattern to the adjustable image to reduce the ghosting effect on the adjustable image.
However, Du discloses an anti-ghoster for reducing a ghosting effect on the adjustable image comprising using the viewer position to calculate an estimated ghosting pattern, comparing the estimated ghosting pattern with a model ghosting pattern to generate an anti-ghosting pattern, and applying the anti-ghosting pattern to the adjustable image to reduce the ghosting effect on the adjustable image (Du: Col. 23, lines 46 – 67).
Therefore, it would be obvious to modify the MR device, as taught by Amayeh and Tantos, to incorporate anti-ghosting, as taught by Du, in order to mitigate visibility of seams of a dynamic 3D model (Du: Col. 23, lines 46 – 57).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amayeh in view of Tantos, as applied to claims 1-6 and 8-14 above, and further in view of Speelman et al. (US 2021/0141444, hereinafter, “Speelman”).
With respect to Claim 15, the combination of Amayeh as modified by Tantos teaches the display based mixed-reality device of claim 1.
Amayeh fails to expressly disclose further comprising one of a 3D mouse and a 3D wand, and the adjustable image further comprises a cursor moveable on the display in response to movement of the one of the 3D mouse and the 3D wand;
wherein the adjustable image and the cursor are shown on the display in a virtual 3D environment having three virtual dimensions, and one of the mouse and the wand controls movement of cursor the in all three of the virtual dimensions of the virtual 3D environment.
However, Speelman teaches:
a 3D mouse and a 3D wand, and the adjustable image further comprises a cursor moveable on the display in response to movement of the one of the 3D mouse and the 3D wand (Speelman: Para. [0101]);
wherein the adjustable image and the cursor are shown on the display in a virtual 3D environment having three virtual dimensions, and one of the mouse and the wand controls movement of cursor the in all three of the virtual dimensions of the virtual 3D environment (Speelman: Para. [0099]; Fig. 10C).
Therefore, it would be obvious to modify the MR device, as taught by Amayeh and Tantos, to incorporate a handheld user input device tracked by the wearable system, as taught by Speelman, in order to enable the wearable system to more effectively infer how the user intends to interface with the wearable system (Speelman: Para. [0111]).

With respect to Claim 16, the combination of Amayeh as modified by Tantos and Speelman teaches the display based mixed-reality device of claim 15 wherein the one of the mouse and the wand interact with the adjustable image (Speelman: Fig. 10C).

With respect to Claim 17, the combination of Amayeh as modified by Tantos and Speelman teaches the display based mixed-reality device of claim 16 further comprising a wand tracking camera which tracks movement of the wand, and the processor is adapted to convert movement of the wand to movement of the cursor (Speelman: Para. [0144] – [0146]; Fig. 10A).

With respect to Claim 18, the combination of Amayeh as modified by Tantos and Speelman teaches the display based mixed-reality device of claim 17 further comprising a relative position mesh defining a volume, and when a tip of the wand is in the relative position mesh a signal is sent to the cursor to move the cursor in response to movement of the wand (Speelman: Para. [0186] – [0187]; Fig. 13E1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625